DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 2/24/2021 has been entered and fully considered. Claims 1-9 and 12 are pending. Claims 10 and 11 are cancelled. Claims 1, 3 and 12 are amended. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed REMARKS, with respect to claims 1-10 and 12 have been fully considered and are persuasive.  The new matter rejection of claims 1-10 and 12 has been withdrawn. 
Applicant argues that the originally filed claims (i.e., not those file as a preliminary amendment) provide support for the limitations presented in claim 1. Thus, there is no new matter presented in the claims. 
A further review of the claims, as originally filed, does appear to show implicitly support for the combination of hollow space forming a membrane or a mechanical spring and the structures disclosed in the preamble in which these structures are used. 
The new matter rejection is withdrawn. 
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited art does not disclose that the at least one hollow space surrounded by the sintered ceramic material … [cooperates] with the sintered further ceramic layer to form a membrane or a mechanical spring. 
Resilience is an inherent feature of all membranes. But a membrane found in pressure sensors, force sensors, acceleration sensors, micro pumps, membrane valves, microreactors and actuator sensor elements must be resilient in cooperation with a hollow space arranged side by side for fulfilling the intended functionality, as is known by a person skilled in the art. As with Berline, the described capacitor does not form the sensor itself, but rather, the capacitor is only a part – and not the pressure-sensitive part- of an electronic pressure sensor. Thereby, the described capacitor has no hollow space cooperating with a sintered layer to form a membrane as claimed. 
Claim 1 does not include limitations as to how the membrane or mechanical spring is to interact with the rest of the component claimed so as to perform the actual sensing, pumping, mixing, etc., of the components listed in the preamble. 
Claim 1 explicitly requires that the hollow spaced formed had defined dimensions of width, length and height and is surrounded by the sintered ceramic material and forms a membrane or mechanical spring. Claim 1 does not provide further structural details related to the cooperation of said membrane or mechanical spring to the various sensors, valves, pumps or reactors. Thus, Applicants arguments about any functionality known to one of ordinary skill in the art based on known in the art cooperation is moot. The claims must include either structural or functional limitations related to said cooperation. 
The capacitor described by Berlin that “can be employed within numerous systems that utilize capacitors including automotive electronics such as a pressure sensor” would meet the requirement of a component forming from ceramic materials formed as a pressure sensor. The claim does not require that the membrane or spring form the sensor, just that it must have said components and be formed as a pressure sensor. 
Applicant argues that Gurav is directed to a multilayer ceramic capacitor without any hollow spaces Therefore, Gurav does not teach or suggest a membrane or a mechanical spring formed by a hollow space surrounded by sintered ceramic material cooperating with a sintered ceramic layer
These arguments are moot. Gurav is not cited for teaching the claimed cavities. Gurav is cited for teaching a ceramic paste with a binder and forming each layer by printing. 
Applicant argues that the cavities of Roess are not analogous to the hollow space features in the claims. The cavities in Roess contain ceramic particles which are distributed there through to act as supporting elements. Moreover, the cavities are completely filled with a metal or alloy having a melting temperature lower than the sintering temperature of the ceramic body. 
Examiner notes that the use of Roess, and the rejection for that matter, is entirely dependent on the definition given to the term “membrane” in the instant specification. In instant published paragraph [0013] the membrane is defined as reinforcements and/or beads arranged in a locally defined manner and dimensioned in a defined manner. 
In the instant case, the reinforcements of Roess are locally defined and dimensioned space A of Tokuda. Thus, the hollow space with reinforcements represents the claimed membrane. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
________________________________________________________________
Claims 1-5, 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKUDA et al. (US 6,544,365) in view of GURAV et al. (US 2007/0193675), ROESS (US 4,906,512) and BERLIN et al. (US 2008/0218932).
With respect to claim 1, TOKUDA et al. discloses a method for producing a laminated ceramic material (Abstract) in which a base body, 21 or 29, (Column 7, lines 30-55; Column 8, lines 1-10) is provided and a plurality of ceramic paste layers and electrode paste layers (i.e, electrically functional structure) printed thereon, each having a defined geometry (Column 6, lines 30-68; Column 7, lines 1-15 and lines 45-68) by printing the ceramic and electrode paste (Column 12, lines 60-68) with the electrode paste printed inside the ceramic paste (Figures 1B and 1C). A space, A, is formed in a region within the layer and between the ceramic and conductor pastes (Column 6, lines 30-55) and is filled with a further material that can be removed in a thermal treatment is applied in the form of a paste  (Column 9, lines 1-15 and lines 30-40; Column 10, lines 35-50; Column 11, lines 1-15) having a defined thickness and geometry (Figures 1B and 1C). All sheets are laminated and sintered in a thermal heat treatment (Column 10, lines 10-45; Column 14, lines 45-60; Abstract) to remove the further material and leave behind and implicitly defined space of length width and height (Column 10, lines 35-45; Column 
Layers 15, 14, 13 and 12 represent the “a plurality of ceramic layers” with the uppermost layer of layers 12 representing the “including a last ceramic layer” of the lower portion of the component (Figure 1a). Given that the layers are sequentially stacked, the electrically functional structures, 16, are applied to and formed on at least one of the plurality of ceramic layers (e.g., layers 16 are applied onto the uppermost layer 15 of the lower portion of the component (Figures 1A,  4A-4C,5A and 5B; Column 7, lines 55-68; Column 8, lines 1-20). These layers are formed prior to application of at least one further ceramic layer, 11, are applied to the uppermost portion of the component (Column 6, lines 25-35; Column 8, lines 5-20). The further ceramic layers have a defined geometry (Figure 1A; Column 6, lines 2-10) and are applied one above another on the region having the further material. 
The hollow space is thus formed between the plurality of sintered ceramic layers and the sintered further ceramic layers 
As seen in figure 1A of TOKUDA et al., the hollow space is surrounded by the sintered ceramic material and sintered further ceramic layer. Specifically, each of the ceramic layers, 11, 12, 13, 14 and 15 ultimately surround the hollow space A formed at least in sheet 13.
TOKUDA et al. does not explicitly disclose that the pastes of the ceramic, further material and electrically functional structures are screen printed above one another. GURAV et al. discloses that the pastes (Paragraph [0029]) are preferably applied by screen printing (Paragraph [0054]) to a thickness of between 0.5 and 50 microns (Paragraph [0036]) if the ceramic is applied to the margins between the electrodes. Given that TOKUDA et al.  discloses that either the ceramic paste or the electrode paste can be printed first, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to screen print each of the ceramic and electrode paste of TOKUDA et al., and to print 
GURAV et al. further discloses that the laminate may be formed by sheet method or by printing method. In the printing method a green laminate is prepared by alternately printing the paste onto a substrate in laminar form and cutting the laminar stack. In the sheet method, green sheets are formed and printed with electrode layers and the printed sheets are stacked (Paragraphs [0038] and [0039]). TOKUDA et al. discloses the sheet forming method (noted above), and thus, GURAV et al. discloses that the sheet forming method and printing method are obvious variant, alternate expedient means for forming the laminate. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to alternately print each layer one above another of TOKUDA et al., as taught by GURAV et al. so as to form components with minimal distortion (See paragraph [0006] of GURAV et al.). 
It is noted that by alternately printing the layers on top of another, the ceramic paste of TOKUDA et al. is printed first and then the electrode paste is printed. On top of this printed layer, another ceramic layer is printed and another electrode paste is printed. The process is repeated until the desired number of layers have been formed. 
TOKUDA et al. does not explicitly disclose that the ceramic paste comprises ceramic powder and a binder. GURAV et al. discloses that the ceramic paste comprises ceramic powder and (Paragraph [0021]) a binder (Paragraph [0030]) to allow sintering to be performed at low 
TOKUDA et al. does not explicitly disclose that membranes are formed when the further material is removed.  ROESS discloses that supporting elements (i.e., reinforcements) are in the cavity upon volatizing the further material to  form the reinforcements in a locally defined manner and dimensioned in a defined manner (e.g., sized to fit within the space, A, and restricted to said space) (Abstract; Column 5, lines 1-35; Column 8, lines 5-35; Figures 1-3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include ceramic particles in the further material of modified TOKUDA et al. so that upon removal of the further material ceramic supports remain, as taught by ROESS whereby the channel retains its spacing even during firing. 
The reinforcements are locally defined in the space, A, of modified TOKUDA et al. and dimension at a thickness equal to or smaller than the size of the space, A, (i.e., dimensioned in a defined manner). 
Examiner further notes that instant published paragraph [0013] identifies the membrane as being formed of reinforcements and/or beads arranged in a locally defined manner and dimensioned in a defined manner. Thus, the instant application has outlined the term “membrane” in such a manner to define the scope thereof. Examiner believes that the teachings of ROESS overlap with the defined scope of “membrane”. 
TOKUDA et al. discloses that the components being manufactured can be a capacitor, varistor, thermistor or other laminated electronic components (Column 12, lines 20-35). 
As seen in figure 1A of TOKUDA et al., the hollow space is surrounded by the sintered ceramic material and sintered further ceramic layer. Specifically, 

With respect to claim 2, TOKUDA et al. discloses that the ceramic layers are co-sintered (Abstract). GURAV et al. discloses that the ceramic are chosen so that the sintering is performed at low temperature (Paragraph [0019]) (i.e, LTCC). 
With respect to claim 3, the layers of the component are implicitly formed in a defined order (See rejection of claim 1). Specifically, given that each layer is printed on top of a previously printed layer, they are formed successively. GURAV et al. discloses that the number of layers is between 2 and 300 (Paragraph [0036]) (i.e., defined number) and a thickness between 0.5 microns and 50 microns (Paragraph [0036]) (i.e., defined thickness). GURAV et al. further discloses the preference to use the same ceramic components between layers (Paragraph [0021]) to ensure compatible thermal expansion, densification and sintering (Paragraph [0021]). The courts have generally held that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123, II. In the instant case, a preference of using the same ceramic components between layers is a suggestion of a nonpreferred embodiment of using 
With respect to claim 4,  GURAV et al. discloses that the binder is ethyl cellulose (Paragraph [0030]). 
With respect to claim 5, GURAV et al. discloses that thermal treatment is carried out at a temperature of between 1100 and 1400 degrees Celsius (Paragraph [0042]). 
With respect to claim 7, TOKUDA et al. discloses that the electrically functional structures are configured in the form of a coil (Column 2, lines 5-15; Column 3, lines 5-15; Column 6, lines 55-65) or a capacitor (Column 12, lines 20-35). 
With respect to claim 8, TOKUDA et al. discloses that passages are formed with hollow spaces in the interior of the component (Column 10, lines 35-45; Column 14, lines 35-60; Column 6, lines 17-55; Column 8, lines 45-60; Column 8, lines 30-40 and 65-68; Column 9, lines 1-10; Column 11, lines 1-10; Figure 1B and 1C).
With respect to claim 9, TOKUDA et al. does not explicitly disclose membranes having reinforcements arranged in a locally defined manner and dimensioned in a defined manner. ROESS discloses that supporting elements (i.e., reinforcements) are in the cavity upon volatizing the further material to (Abstract; Column 5, lines 1-35; Column 8, lines 5-35; Figures 1-3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include ceramic particles in the further material of TOKUDA et al. 
The reinforcements are locally defined in the space, A, of modified TOKUDA et al. and dimension at a thickness equal to or smaller than the size of the space, A, (i.e., dimensioned in a defined manner). 
With respect to claim 12, GURAV et al. discloses that the layers have thickness of be3tween 0.5 and 50 microns (Paragraph [0036]). 

________________________________________________________________________
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKUDA et al. (US 6,544,365) in view of GURAV et al. (US 2007/0193675), ROESS (US 4,906,512) and BERLIN et al. (US 2008/0218932) as applied to claims 1-5, 7-9 and 12  above, and further in view of AMENDOLA (US 4,704,304).
With respect to claim 6, modified TOKUDA et al. discloses that the further material is introduced to the spaces formed between the ceramic and electrode pastes with a defined geometry and thickness (implicitly by the filling of the defined spaces) (TOKUDA et al.; Column 10, lines 35-45; Column 14, lines 35-60; Column 6, lines 17-55; Column 8, lines 45-60; Column 8, lines 30-40 and 65-68; Column 9, lines 1-10; Column 11, lines 1-10; Figure 1B and 1C). Modified TOKUDA et al. does not explicitly discloses that the spaces are defined by laser ablation. 
AMENDOLA discloses that shorts between lines are repaired by laser ablation to cut away bridging conductor material (Column 1, lines 60-68; Column 2, lines 1-10). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the 
Given that the space is provided between the conductor and ceramic materials, any trimming of the conductor materials will implicitly define the thickness and geometry of the space into which the further material is applied. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745